Citation Nr: 1432465	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine/sacroiliac disability.

2.  Entitlement to service connection for a bilateral hip disability as secondary to lumbar/sacroiliac disability.  

3.  Entitlement to an initial disability rating in excess of 10 percent for Type II diabetes mellitus (DM), from February 5, 2005 to August 12, 2010, and a 20 percent rating from that date.

4.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1970.

In a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, the RO denied entitlement to service connection for DM and peripheral neuropathy.  The Veteran appealed that determination.  In April 2008, the Board of Veterans' Appeals (Board) denied service connection for DM and peripheral neuropathy.  The Veteran appealed the Board's April 2008 decision to the United States Court of Appeals for Veterans Claims (Court or Veterans Court).  In July 2010, the Court vacated the Board's April 2008 decision and remanded the matter to the Board.  In March 2011, the Board remanded the matters back to the RO.  

In the interim, in an April 2009 rating decision, the RO denied service connection for right hip, lumbar spine, hypertension, and hemorrhoid conditions, as well as entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed those issues.  

In an October 2010 rating decision, the RO denied service connection right sacroiliac, left sacroiliac, and left hip conditions.  The Veteran appealed those issues.  

In September 2011, the RO granted service connection for DM and assigned a 10 percent rating from February 3, 2005, and a 20 percent rating from August 12, 2010.  Service connection was also granted for peripheral neuropathy of both the left and right lower extremities, with each assigned a 10 percent rating effective February 3, 2005.  Thus, the service connection issues were resolved, but the Veteran appealed the assigned ratings.  In a September 2012 rating decision, the RO increased the disability rating for each lower extremity to 20 percent, effective from the date of service connection, February 3, 2005.  The RO also granted service connection for peripheral neuropathy of both upper extremities, due to the DM, with each assigned a 10 percent rating from February 3, 2005.  Service connection was also established for diabetic nephropathy with a noncompensable rating from February 27, 2010.  The RO granted entitlement to a TDIU from February 3, 2005, and basic eligibility for Chapter 35 educational assistance benefits.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has lumbar/sacroiliac disability, diagnosed as chronic lumbar strain with osteophytes and with bilateral sacroiliac dysfunction, which is attributable to service.  

2.  The Veteran's bilateral hip disability, diagnosed as osteoarthritis and bursitis, is proximately due to a service-connected disability.  

3.  Throughout the appeal period, the Veteran's DM has been controlled through diet and oral hypoglycemic agent, but has not required insulin or regulation of activities.  

4.  Throughout the appeal period, the Veteran's peripheral neuropathy of the lower extremities has resulted is moderate incomplete paralysis of the sciatic nerve on both sides.

5.  On June 19, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for hemorrhoids is requested.


CONCLUSIONS OF LAW

1.  Low back/sacroiliac disability, diagnosed as chronic lumbar strain with osteophytes and with bilateral sacroiliac dysfunction, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

2.  Bilateral hip disability, diagnosed as osteoarthritis and bursitis, is secondary to the service-connected low back/sacroiliac disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.310(a) (2013).  

3.  Prior to August 12, 2010, the criteria for an initial rating of 20 percent for DM have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2013).

4.  From August 12, 2010, the criteria for a rating in excess of 20 percent for DM have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2013).

5.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2013).

6.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2013).

7.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters dated in March 2005 (DM), April 2005 (DM), March 2006 (general Dingess letter), September 2007 (DM and peripheral neuropathy), December 2008 (DM and peripheral neuropathy), January 2009 (DM and peripheral neuropathy as well as service connection for low back and right hip); February 2009 (low back, hip); March 2010 (DM), August 2010 (hips), December 2011 (rating issues).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claims for higher initial ratings, the Veteran is challenging the initial evaluation assigned following the grant of service.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, VCAA notice specifically pertinent to the "higher rating" issues has been furnished. 

Here, in the NOD, the Veteran took issue with the initial disability rating assigned for DM and peripheral neuropathy of the lower extremity, and it is presumed he is seeking the highest possible ratings or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for his disabilities and a discussion of the reasons and bases for not assigning higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of his disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Veterans Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The STRs reflect that the Veteran was seen for low back pain and polyuria for three to four days.  Post-service, he has been diagnosed with degenerative joint disease of the low back, lumbar strain, mechanical low back pain, sacroiliitis, osteoarthritis of the hips, and bursitis.

There are conflicting medical opinions in this case.  The Veteran was afforded VA examinations by a nurse in June 2009.  The diagnoses on the spine examination were chronic lumbar strain and left sacroiliac dysfunction.  The examiner opined that these diagnoses were less likely than not related to military service as there was no chronic condition found during service.  The examiner indicated that the one-time inservice treatment was for an acute self-limiting condition and there was no evidence of chronicity of complaints or development of permanent disability as there was no inservice diagnosis.  With regard to the hips, following a joints examination, the examiner opined that the right hip bursitis was less likely secondary to the lumbar spine condition as the lumbar spine condition had not been linked to active duty and there was no continuity shown after service.  

In contrast, his private physician, Dr. R.H. indicated on multiple occasions that the Veteran's low back pain and sacroiliac dysfunction was more likely than not the result of his military service.  There are numerous clinical records from this physician which shows that the Veteran has been treated regularly.  The physician checked the space on a form where she was asked if the current condition was related to military service.  See, for example, March 2009, October 200, June 2010 correspondence. In the March 2009 correspondence, the private examiner opined that the hip disability was also secondary to the low back disability.  In the June 2010 correspondence, the examiner stated that the Veteran's claims file and private records had been reviewed.  It was also noted that the Veteran reported continued back pain since service, but a diagnosis was not made for about 20 years.  It was also reported that the Veteran had hip and sciatica problems which were common with sacroiliac dysfunction  The examiner referred to the inservice report of low back pain and indicated that low back pain could be a permanent or recurring symptom caused by the sacroiliac joint and it was the opinion of this examiner that based on the continuity of complaints as made by the Veteran, that it was more likely than not that the incident was permanent, resulting in a later diagnosis of sacroiliac dysfunction.  

In addition, in May 2011, Dr. A.M.S., also opined that the low back disability was etiologically related to service.  It is significant to note that this physician reported both positive and negative evidence, addressing the absence of medical records from service until recently as well as deficits in the record, of the claimed conditions.  He noted that there was conflicting evidence regarding post-service diagnoses, noting that x-rays of the spine had been both normal and had shown osteophytes.  With regard to the hips, he indicated that a December 2006 magnetic resonance imaging (MRI) showed minimum chondromalacia with capsular thickening and possible post-traumatic or inflammatory changes and later x-rays showed moderate degenerative changes of both hips.  The physician also thoroughly addressed the inservice findings.  Specifically, he explained the urinary findings.  He explained that if the Veteran had a urologic condition (manifesting also as "back" pain), this would present with flank pain and no low back pain.  Moreover, there was no mention of dysuria which would have supported a urologic condition.  As such, he indicated that the possibility of mechanical back pain should be considered.  He noted that the Veteran reported that he continued to have lower back pain persistently after service.  Currently, he had severe limitation of motion as well as other symptoms.  Accordingly, the physician opined that the Veteran had chronic lumbar strain which began during service and was as likely as not directly related to service.  The examiner indicated that the Veteran had a prior diagnosis of sacroiliitis, but the current diagnosis included a question mark for confirmation.  

In sum, there is one notation of low back pain during service.  There is no record of treatment for years after service, although the Veteran reports he experienced continued back/sacroiliac pain.  The Veteran contends that these problems led to his bilateral hip disability.  

There are several medical opinions.  The VA examiner concluded that the inservice back incident was not chronic, thereby discounting the Veteran's report of continued back/sacroiliac  problems thereafter.  The private physicians apparently found the Veteran's report of continued problems credible and opined that current disabilities are related to service (or each other).  Dr. S. provided discussion regarding the urinary findings at the time of the inservice incident.  Dr. H. is the Veteran's treating physician.  There is no "treating physician rule" requiring the Board to give additional evidentiary weight to this doctor's opinion.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Nonetheless, the Board recognizes that she has treated the Veteran over time for the claimed conditions.  

The Board finds that in affording all reasonable doubt to the Veteran, the Board finds that he is credible in his report of a back injury resulting in back pain during service, particularly since he was seen for low back pain which Dr. S. has satisfactorily indicated was not a symptom of urinary dysfunction.  In accepting the Veteran's credibility with his report of inservice incident and his competent and credible statements with regard to his continued low back/sacroiliac problems and then secondary hip problems, the Board accepts the conclusions of the private examiners.  

Accordingly, the Board finds that the current low back and sacroiliac disorders, diagnosed as chronic lumbar strain with osteophytes and with bilateral sacroiliac dysfunction, are etiologically related to service and his bilateral hip disability, diagnosed as osteoarthritis and bursitis is proximately due to or the result of lumbar/sacroiliac disability.

Ratings for DM and Peripheral Neuropathy of the Lower Extremities

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability levels and uniform ratings are warranted.

DM

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran has been assigned a 10 percent from February 5, 2005 to August 12, 2010, and a 20 percent rating from that date.

A 10 percent evaluation is warranted for DM controlled by diet alone.  A 20 percent evaluation is warranted for DM requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for DM requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

The record shows that the Veteran's DM has been medicated since 1999 or 2000, as confirmed on his October 2007 VA examination.  He has been afforded additional examinations in April 2011, February 2012, and June 2012, and has received private treatment.  In his May 2011 letter, Dr. A.M.S. indicated that the Veteran's DM was controlled with diet and oral hypoglycemic during the entire appeal period.  The VA examinations show the same.  However, at no time has the DM required insulin or regulations of activities.  This matter was specifically addressed in the February 2012 examination, confirming that there is no insulin required or regulation of activities.  Moreover, the DM has not required insulin or caused episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The Veteran does have complications, which are separately rated.  His peripheral neuropathy of the lower extremities is addressed below.  

The Veteran's DM is controlled through diet and oral hypoglycemic agent.  As such, the Veteran's DM has been 20 percent disabling during the entire appeal period, but does not meet the criteria for a higher rating and has not met the criteria at any point during the appeal period.  

Peripheral Neuropathy of the Lower Extremities

The Veteran has been assigned 20 percent ratings each for peripheral neuropathy of the right and left lower extremities under Diagnostic Code 8520.

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

The Veteran has received both VA and private treatment which noted that he has bilateral peripheral neuropathy of the lower extremities.  In addition, he has undergone examinations.  On VA examination in October 2007, the Veteran reported significant pain, burning, numbness, and tingling of the lower extremities.  On examination, vibration sense was moderately diminished in the bilateral toes and ankles.  Deep tendon reflexes of the right and left knee jerks were 1+, right and left ankle jerks was trace.  The skin of the feet was normal except for some peeling.  Dr. A.M.S., in his May 2011 letter, indicated that the Veteran complained of pins and needles in his feet with numbness.  On examination, straight leg raising was positive at 45 degrees in the supine position on the right and negative on the left.  Patrick test was also positive on the right, negative on the left.  Motor strength was 5/5 in  the lower extremities.  Sensation was decreased to pinprick in the feet.  Proprioception was abnormal.  Monofilament test was within normal limits.  Reflexes were diminished in the lower extremities to trace.  All other reflexes were 2+.  There were no pathological reflexes.  Romberg was normal.  The Veteran had an antalgic gait with a cane, but tandem gait was steady.  He could stand on his heels and toes.  

In August 2011, the Veteran was afforded a peripheral nerves examination.  The Veteran reported feelings of numbness, tingling, and coldness.  He also indicated that he had weakness in his ankles.  He said that his peripheral neuropathy affected his activities of daily living because the medication that he took for relief made him sleepy.  Deep tendon relaxes were 1+ in both knees and zero in  all other deep tendon reflexes.  However, strength was normal.  Sensory examination revealed decreased sensation to primary modalities in a stocking glove distribution.  The diagnosis was peripheral neuropathy.  In March 2012, the Veteran was afforded another peripheral nerves examination.  The Veteran complained of constant pain in his feet and legs as well as a constant coldness, numbness, and tingling in the feet.  The examiner indicated that the Veteran had constant pain which was moderate, paresthesias and/or dysesthesias which was moderate; and numbness which was moderate.  There was intermittent pain which was severe.  Motor testing was normal and the Veteran demonstrated normal strength on flexion of the knees and ankles.  Deep tendon reflexes were 2+ throughout.  Vibration sensation was decreased.  There was no muscle atrophy or trophic changes.  The examiner opined that the Veteran had incomplete paralysis on both sides which was moderate in degree.  The peripheral neuropathy and DM together prevented employment.

The Veteran does not have complete paralysis of the sciatic nerve as there was no foot drop or loss of all active movement of muscles below the knee.  The Veteran has consistently demonstrated moderate incomplete paralysis throughout the appeal period. His disability on either side is not moderately severe given the findings outlined above.  He does not have confirmed weakness.  His motor testing has been normal.  In addition, as noted, his disability level was determined to be moderate by the VA physician.  Therefore, a rating is excess of 20 percent for either lower extremity disability is not warranted.  

Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 20 percent for DM, prior to August 12, 2010, but the preponderance of the evidence is against a rating in excess of 20 percent from that date.  The preponderance of the evidence is also against a rating in excess of 20 percent each for peripheral neuropathy of the right lower extremity and the left lower extremity.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's DM and peripheral neuropathy disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  There have not been any hospitalizations.  Although the disabilities prevent employment, the Veteran is already receiving a TDIU.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Withdrawal of Service Connection for Hemorrhoids

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  On June 19, 2010, the Veteran withdrew his appeal as to the issue of service connection for hemorrhoids.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.













							(Continued on the next page)

ORDER

Entitlement to service connection for lumbar/sacroiliac disability, diagnosed as chronic lumbar strain with osteophytes and with bilateral sacroiliac dysfunction, is granted.  

Entitlement to service connection for a bilateral hip disability, diagnosed as osteoarthritis and bursitis, is granted as secondary to lumbar/sacroiliac disability.  

Entitlement to an initial 20 percent disability rating prior to August 12, 2010 for DM is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for DM from August 12, 2010, is denied.  

Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

 Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

The issue of service connection for hemorrhoids is dismissed.


REMAND

The Veteran claims that his hypertension is etiologically related to service.  The Veteran has not been evaluated for that disability.  Therefore, he should be afforded a VA examination.  In addition, this issue was not addressed in the most recent supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination to determine the nature and etiology of any current disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension (i) had its clinical onset during service, (ii) had its onset within the one year period after service, or (iii) is it related to any in-service disease, event, or injury; or (iv) is proximately due to a service-connected disability to include DM, or (v) aggravated by (permanently worsened) a service-connected disability to include DM.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


